Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 16/188,944, the examiner acknowledges the applicant's submission of the amendment dated 2/15/2021. Claims 1-3, 8-9, 13-14 and 17-24 have been amended. Claims 1-24 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2021 has been entered.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Hagersten et al. (US 2015/0347302) “Exclusive cache hierarchies only have one copy of the block of data (for example a cacheline) existing in the entire cache hierarchy,” (par. 0012) “the cache location information is updated when the cache line is moved to a new location in the memory hierarchy, wherein (block 1106) the cache location information indicates where the cacheline is located within the memory hierarchy” (par. 0124). 
Jung et al. (US 2017/0220487 A1) teaches “the level manager LM may manage the at least three areas R1, R2, and R3 after distinguish the at least three areas R1, R2, and R3 into a cache memory area, a storage area and a main memory area” (par. 0039). 
Lasser (US 2007/0283081) teaches “A flash memory device includes a storage area having a main memory portion and a cache memory portion storing at least one bit per cell less than the main memory portion; and a controller that manages data transfer between the cache memory portion and the main memory portion according to at least one caching command received from a host. The management of data transfer, by the controller, includes transferring new data from the host to the cache memory portion, copying the data from the cache memory portion to the main memory portion and controlling (enabling/disabling) the scheduling of cache cleaning operations.” (Abstract). 
Paley et al. (US 2010/0174847 A1) teaches an MLC memory including a main memory 202 and a binary cache 204 (fig. 15 and related text). 
	Hatsuda et al. (US 2009/0235015 A1) teaches a memory 10 having a cache area 11 and a main memory areas 12 (fig. 2 and related text). 


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-2, 4, 6-8, 11-12, 14 and 16-18 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 2/15/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “… the non-volatile memory comprising: a first partition of the non-volatile memory configured as a main memory; and a second partition of the non-volatile memory configured as a first cache memory; 
wherein the controller is configured to move data between the first partition of the non- volatile memory configured as the main memory and the second partition of the non-volatile memory configured as the first cache memory such that no copy of the data is retained in the partition that the data originated; and wherein the controller is configured such that when first data stored in the first partition of the non-volatile memory configured as the main memory is written to the second partition of the non- volatile memory configured as the first cache memory for processing, the first data in the first partition of the non-volatile memory configured as the main memory is erased or otherwise considered erased and available to be rewritten with new data.”
	Independent claims 8 and 18 are allowed for the reasons indicated above with respect to claim 1. 
Dependent claims 2-7, 9-17 and 19-24 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOLRigol whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 12, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135